Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 1 of 18




                Exhibit B
      Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 2 of 18



(ORDER LIST: 591 U.S.)


                            THURSDAY, JULY 9, 2020



                      CERTIORARI -- SUMMARY DISPOSITIONS

18-6098       JOHNSON, JOE V. OKLAHOMA

18-8801       TERRY, PATRICK J. V. OKLAHOMA

                  The motions of petitioners for leave to proceed in forma

              pauperis and the petitions for writs of certiorari are granted.

              The judgments are vacated, and the cases are remanded to the

              Court of Criminal Appeals of Oklahoma for further consideration

              in light of McGirt v. Oklahoma, 591 U. S. ___ (2020).

19-1038   )   DEPT. OF H&HS, ET AL. V. CALIFORNIA, ET AL.
          )
19-1040   )   MARCH FOR LIFE EDUCATION V. CALIFORNIA, ET AL.
          )
19-1053   )   LITTLE SISTERS OF THE POOR V. CALIFORNIA, ET AL.

                  The petitions for writs of certiorari are granted.   The

              judgment is vacated, and the cases are remanded to the United

              States Court of Appeals for the Ninth Circuit for further

              consideration in light of Little Sisters of the Poor Saints

              Peter and Paul Home v. Pennsylvania, 591 U. S. ___ (2020).

19-5417       BENTLEY, TRAVIS W. V. OKLAHOMA

19-6428       DAVIS, KEITH E. V. OKLAHOMA

                  The motions of petitioners for leave to proceed in forma

              pauperis and the petitions for writs of certiorari are granted.

              The judgments are vacated, and the cases are remanded to the

              Court of Criminal Appeals of Oklahoma for further consideration

              in light of McGirt v. Oklahoma, 591 U. S. ___ (2020).




                                         1
         Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 3 of 18



                                 CERTIORARI GRANTED

19-422      )   COLLINS, PATRICK J., ET AL. V. MNUCHIN, SEC. OF TREASURY, ET AL.
            )
19-563      )   MNUCHIN, SEC. OF TREASURY, ET AL. V. COLLINS, PATRICK J., ET AL.

                   The petitions for writs of certiorari are granted.   The

                cases are consolidated, and a total of one hour is allotted for

                oral argument.

19-508      )   AMG CAPITAL MGMT., LLC, ET AL. V. FTC
            )
19-825      )   FTC V. CREDIT BUREAU CENTER, ET AL.

                   The petitions for writs of certiorari are granted.   The

                cases are consolidated, and a total of one hour is allotted for

                oral argument.

19-511          FACEBOOK, INC. V. DUGUID, NOAH, ET AL.

                   The petition for a writ of certiorari is granted limited to

                Question 2 presented by the petition.

19-968          UZUEGBUNAM, CHIKE, ET AL. V. PRECZEWSKI, STANLEY C., ET AL.

                   The petition for a writ of certiorari is granted.

                                 CERTIORARI DENIED

19-914          CREDIT BUREAU CENTER, ET AL. V. FTC

19-1201         BRIGHT, TN COMM'R OF TRANSP. V. THOMAS, WILLIAM H.

                   The petitions for writs of certiorari are denied.

19-575          CHARTER COMMUNICATIONS, ET AL. V. GALLION, STEVE, ET AL.

                   The petition for a writ of certiorari is denied.    The Chief

                Justice took no part in the consideration or decision of this

                petition.




                                         2
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 4 of 18




                           No. 19-511
                              In the
         Supreme Court of the United States
                        ________________
                         FACEBOOK, INC.,
                                           Petitioner,
                                v.
           NOAH DUGUID, individually and on behalf of
            himself and all others similarly situated,
                                            Respondent,
                               and
                 UNITED STATES OF AMERICA,
                                   Respondent-Intervenor
                        ________________
           On Petition for Writ of Certiorari to the
               United States Court of Appeals
                    for the Ninth Circuit
                       ________________
         SUPPLEMENTAL BRIEF FOR PETITIONER
                   ________________
       ANDREW B. CLUBOK         PAUL D. CLEMENT
       ROMAN MARTINEZ            Counsel of Record
       SUSAN E. ENGEL           DEVIN S. ANDERSON
       SAMIR DEGER-SEN          KASDIN M. MITCHELL
       GREGORY B.               LAUREN N. BEEBE
        IN DEN BERKEN           KIRKLAND & ELLIS LLP
       LATHAM                   1301 Pennsylvania Ave., NW
        & WATKINS LLP           Washington, DC 20004
       555 Eleventh Street, NW (202) 389-5000
        Suite 1000              paul.clement@kirkland.com
       Washington, DC 20004
                       Counsel for Petitioner
        July 7, 2020
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 5 of 18




                         TABLE OF CONTENTS
       TABLE OF AUTHORITIES ....................................... ii
       SUPPLEMENTAL BRIEF ......................................... 1
       I.   This Court’s Resolution Of AAPC Confirms
            The Need To Resolve The Circuit Split On
            The Statutory ATDS Question ............................ 2
       II. The Statutory ATDS Question Has Deeply
           Divided The Circuits, And The Circuit Split
           Has Only Grown More Entrenched .................... 3
       CONCLUSION ......................................................... 11
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 6 of 18




                                          ii

                       TABLE OF AUTHORITIES
       Cases
       ACA Int’l v. FCC,
        885 F.3d 687 (D.C. Cir. 2018) .................................. 4
       Barr v. Am. Ass’n of Political Consultants,
        Slip Op. (U.S. July 6, 2020) ................................. 2, 3
       Dominguez ex rel. Himself v. Yahoo, Inc.,
        894 F.3d 116 (3d Cir. 2018) ..................................... 4
       Duran v. La Boom Disco, Inc.,
        955 F.3d 279 (2d Cir. 2020) ................................. 8, 9
       Gadelhak v. AT&T Servs., Inc.,
        950 F.3d 458 (7th Cir. 2020)................................ 6, 8
       Glasser v. Hilton Grand Vacations Co.,
        948 F.3d 1301 (11th Cir. 2020)........................ 6, 7, 8
       Marks v. Crunch San Diego, LLC,
        904 F.3d 1041 (9th Cir. 2018)...................... 4, 5, 7, 9
       N.L. by Lemos v. Credit One Bank, N.A.,
        960 F.3d 1164 (9th Cir. 2020).................................. 9
       Statute
       47 U.S.C. §227(b)(1)(A) ............................................... 2
       Other Authorities
       Wilson Barmeyer et al., Nobody Knows What
        an Autodialer Is Under the Telephone
        Consumer Protection Act—And That’s a
        Problem, JDSupra (Nov. 6, 2019),
        https://bit.ly/3ilTkd6 .............................................. 10
       In re Call Authentication Trust Anchor,
         F.C.C. Dkt. No. 20-42 (Mar. 31, 2020)
         (Separate Statement of Commissioner
         O’Rielly), https://bit.ly/2Z4W3ju.............................. 5
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 7 of 18




                                            iii

       FCC, Public Notice: Consumer and
        Governmental Affairs Bureau Seeks
        Further Comment on Interpretation of the
        TCPA in light of the Ninth Circuit’s
        Marks v. Crunch San Diego, LLC Decision
        (Oct. 3, 2018), https://bit.ly/2Qso4KG ..................... 5
       Randall Hack & Brian Hays, Second Circuit
        Adds to the TCPA Chaos, JDSupra
        (Apr. 27, 2020), https://bit.ly/3dOxf3m ................. 10
       Antonin Scalia & Bryan A. Garner,
        Reading Law: The Interpretation of Legal
        Texts (2012) .......................................................... 6, 7
       Eric J. Troutman, La Boom Goes the
        Dynamite: Second Circuit Holds TCPA’s
        ATDS Definition Includes Devices that Can
        Call from Lists and Not Just Random-Fire
        Dialers, Nat’l L. Rev. (Apr. 7, 2020),
        https://bit.ly/38qbN3t............................................... 9
       WebRecon Stats for May 2020,
        WebRecon LLC, https://bit.ly/2YNOj5g
        (last visited July 7, 2020) ...................................... 10
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 8 of 18




                    SUPPLEMENTAL BRIEF
            On July 6, 2020, this Court issued its decision in
       Barr v. American Association of Political Consultants
       (AAPC). While the Court’s decision in AAPC resolves
       the first question presented in this petition, it only
       confirms the need to resolve the circuit split over the
       second question: whether “the definition of ATDS in
       the TCPA encompasses any device that can ‘store’ and
       ‘automatically dial’ telephone numbers, even if the
       device does not ‘us[e] a random or sequential number
       generator.’” Pet.ii.
            Indeed, the already compelling case for certiorari
       on that statutory question has strengthened markedly
       since the filing of this petition. In light of the Court’s
       resolution of AAPC, Facebook will continue to face
       liability in the Ninth Circuit for the innocuous security
       messages at issue here, while the majority of circuits
       limit the statute to the kind of robocalling technology
       Congress actually targeted in the TCPA. And the
       courts of appeals are now more divided than ever on
       the question. Since this petition was filed, three more
       courts of appeals have weighed in and deepened the
       split, with the Seventh and Eleventh Circuits joining
       the Third and D.C. Circuits, and the Second Circuit
       joining the Ninth Circuit.          These developments
       confirm that the courts of appeals are in irreconcilable
       conflict on an important and oft-litigated question that
       dictates whether the statute reaches specialized
       robocalling equipment or every modern smartphone.
       Billions of dollars in liability turn on the answer. The
       Court should grant certiorari on the second question
       presented and provide much-needed clarity on the
       scope of the TCPA’s definition of an ATDS.
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 9 of 18




                                  2

       I.   This Court’s Resolution Of AAPC Confirms
            The Need To Resolve The Circuit Split On
            The Statutory ATDS Question.
            The Court’s recent ruling in AAPC only
       strengthens the case for granting certiorari on the
       second question presented in Facebook’s petition. In
       AAPC, this Court addressed whether Congress
       violated the First Amendment when in 2015 it created
       an exception to the TCPA’s restriction on “robocalls to
       cell phones” for “robocalls that are made to collect
       debts owed to or guaranteed by the Federal
       Government.” Slip Op. at *1 (U.S. July 6, 2020)
       (plurality op.). A majority of the Court concluded that
       in creating the government-debt-collection exception
       in 2015, Congress violated the First Amendment. Id.
       A different majority then concluded that “the entire
       1991 robocall restriction should not be invalidated, but
       rather that the 2015 government-debt exception must
       be invalidated and severed from the remainder of the
       statute.” Id. at *2. This ruling resolves Facebook’s
       first question presented.
            The Court did not, however, address Facebook’s
       second question—namely, what qualifies as a
       “robocall” in the first place or, in the parlance of the
       statute, a call made “using any automatic telephone
       dialing system,” or “ATDS.” 47 U.S.C. §227(b)(1)(A).
       Indeed, by severing the government-debt-collection
       exception and leaving in place the now-broadened
       prohibition on calls made using an ATDS, the Court
       has only heightened the importance of knowing what
       constitutes an ATDS and what separates a “robocall”
       from an ordinary call placed on a smartphone.
       Answering that question is critical. As the plurality
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 10 of 18




                                   3

        recognized, the TCPA’s up-to-$1,500-per-violation
        penalties are “tough” and “can add up quickly in a
        class action.” AAPC, Slip Op. at *4. While those
        penalties are appropriate for true “robocalls,”
        companies like Facebook face massive liability for the
        kind of security alerts at issue here and other
        messages that are nothing like the robocalls that
        prompted congressional action back in 1991. Under
        the decision below, there is no requirement that
        messages that trigger statutory penalties and class-
        action demands use robocalling technology at all.
        Instead, messages as harmless as an alert that
        someone has accessed an account from a new device
        and technology as ubiquitous as a typical smartphone
        can satisfy the Ninth Circuit’s capacious definition of
        an ATDS. The Court’s severability ruling does
        nothing to ameliorate that liability. Indeed, the
        plurality specifically noted that its decision “does not
        negate the liability of parties who made robocalls
        covered by the robocall restriction.” See id. at *22
        n.12. Thus, the AAPC decision not only leaves the
        second question presented in Facebook’s petition
        unresolved, but makes determining the scope of the
        “robocalls covered by the robocall restriction” more
        important than ever.
        II. The Statutory ATDS Question Has Deeply
            Divided The Circuits, And The Circuit Split
            Has Only Grown More Entrenched.
            The conflict among the courts of appeals on the
        scope of the TCPA’s prohibition has deepened
        substantially since the certiorari-stage filings, further
        underscoring the need for this Court’s review. As
        detailed in the petition, the Third and D.C. Circuits
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 11 of 18




                                   4

        stand in acknowledged conflict with the Ninth Circuit
        over the meaning of the ATDS definition in the TCPA.
        The statute defines an ATDS as “equipment which has
        the capacity—(A) to store or produce telephone
        numbers to be called, using a random or sequential
        number generator; and (B) to dial such numbers.” 47
        U.S.C. §227(a)(1). Consistent with the plain statutory
        language, in Dominguez ex rel. Himself v. Yahoo, Inc.,
        the Third Circuit held that an ATDS device must have
        the capacity to “store or produce” numbers “using a
        random or sequential number generator” and the
        capacity to “dial[] those numbers”—simply having the
        capacity to store and dial numbers was not enough.
        894 F.3d 116, 118, 121 (3d Cir. 2018). And the D.C.
        Circuit invalidated a line of FCC orders regarding the
        definition of an ATDS, reasoning that the “TCPA
        cannot reasonably be read to render every smartphone
        an ATDS subject to the Act’s restrictions, such that
        every smartphone user violates federal law whenever
        she makes a call or sends a text message without
        advance consent.” ACA Int’l v. FCC, 885 F.3d 687, 697
        (D.C. Cir. 2018).
            Meanwhile, the Ninth Circuit has adopted a much
        broader (and atextual) reading of the ATDS definition,
        by concluding “that the statutory definition of ATDS
        is not limited to devices with the capacity to call
        numbers produced by a ‘random or sequential number
        generator,’ but also includes devices with the capacity
        to dial stored numbers automatically.” Marks v.
        Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir.
        2018); accord Pet.App.6, 8-9.       In reaching that
        conclusion, the Ninth Circuit “decline[d] to follow” the
        Third Circuit’s decision in Dominguez, and drew from
        the very FCC orders that the D.C. Circuit invalidated
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 12 of 18




                                  5

        in ACA International. Marks, 904 F.3d at 1051-52 &
        n.8. Even the FCC has acknowledged that the D.C.
        Circuit and Ninth Circuit opinions are irreconcilable.
        See FCC, Public Notice: Consumer and Governmental
        Affairs Bureau Seeks Further Comment on
        Interpretation of the TCPA in light of the Ninth
        Circuit’s Marks v. Crunch San Diego, LLC Decision 2
        (Oct. 3, 2018), https://bit.ly/2Qso4KG; see also In re
        Call Authentication Trust Anchor, F.C.C. Dkt. No. 20-
        42 (Mar. 31, 2020) (Separate Statement of
        Commissioner       O’Rielly),    https://bit.ly/2Z4W3ju
        (decrying the “harmful and backwards Marks v.
        Crunch San Diego decision,” “[e]specially now that the
        7th and 11th Circuits have explicitly rejected the
        approach in Marks”).
            By decoupling the statutory requirement that an
        ATDS must use “a random or sequential number
        generator” from the requirement that the device be
        able to store numbers and dial them, the Ninth Circuit
        dramatically expanded the reach of the statute in
        ways that Congress never intended. The court took a
        statute designed to target the specialized machinery
        of robocalling telemarketers and extended it to any
        telephone that can store and dial numbers. In the
        decision below, the Ninth Circuit did not shy away
        from the breadth of its ruling, acknowledging that its
        expansive conception of an ATDS could sweep in
        “ubiquitous devices and commonplace consumer
        communications,” like the security alerts at issue
        here. Pet.App.7. The result is that calls that no one
        would describe as robocalls run the risk of up-to-
        $1,500-per-call statutory damages.
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 13 of 18




                                   6

             Since the petition, three additional courts of
        appeals have offered conflicting interpretations of the
        ATDS definition, further deepening the circuit
        conflict. The Seventh and Eleventh Circuits expressly
        joined the Third and D.C. Circuits and expressly
        rejected the Ninth Circuit’s reasoning in Marks. See
        Glasser v. Hilton Grand Vacations Co., 948 F.3d 1301,
        1311 (11th Cir. 2020); Gadelhak v. AT&T Servs., Inc.,
        950 F.3d 458, 466 (7th Cir. 2020). Both courts
        concluded that under the plain text of the statute,
        “using a random or sequential number generator”
        modifies both “store” as well as “produce,” and the
        contrary interpretation would radically expand the
        statute to encompass any device with the capacity to
        store and dial numbers automatically, which is to say
        virtually every modern cellphone. See Glasser, 948
        F.3d at 1306-09, 1311; Gadelhak, 950 F.3d at 464-66.
             In Glasser, a divided Eleventh Circuit, in an
        majority opinion written by visiting Judge Sutton,
        “start[ed] with conventional rules of grammar and
        punctuation,” including the series-qualifier canon,
        which provides that “[w]hen two conjoined verbs (‘to
        store or produce’) share a direct object (‘telephone
        numbers to be called’), a modifier following that object
        (‘using a random or sequential number generator’)
        customarily modifies both verbs.” 948 F.3d at 1306-07
        (citing Antonin Scalia & Bryan A. Garner, Reading
        Law: The Interpretation of Legal Texts 148 (2012)).
        The court then explained that “the sentence contains
        a comma separating the phrase ‘to store or produce
        telephone numbers to be called’ from the phrase ‘using
        a random or sequential number generator,’” which
        further “indicates that the clause modifies both ‘store’
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 14 of 18




                                   7

        and ‘produce’ and does not modify just the second
        verb.” Id. at 1307 (citing Scalia & Garner at 150).
            The Eleventh Circuit directly addressed the
        perceived “oddity of ‘stor[ing]’ telephone numbers
        using a number generator” that troubled the Ninth
        Circuit and caused that court to put a “gloss” on the
        statutory text. Id. (alteration in original); see Marks,
        904 F.3d at 1050-52 & n.8. The Eleventh Circuit
        observed that this problem quickly “fades when one
        considers how automatic phone-dialing technology
        works and when one keeps in mind the goal of giving
        content to each word and phrase in the statute,” along
        with “the fact that devices that randomly generated
        phone numbers and stored them existed at the time
        Congress passed the Act.” Glasser, 948 F.3d at 1307.
        Ultimately, the Eleventh Circuit recognized that the
        “key clause” in the statutory definition was “‘using a
        random or sequential number generator,’” and the
        court rejected a reading that would eliminate the
        operation of that clause while sweeping ubiquitous
        devices like smartphones within the statute’s
        prohibitions. Id.
             The Eleventh Circuit explained that the Ninth
        Circuit’s approach creates serious statutory-
        interpretation “problems” and “looks more like
        ‘surgery’ … than interpretation.” Id. at 1311. As
        Glasser put it, the Ninth Circuit’s reading requires the
        court to “separate the statute’s two verbs (‘to store or
        produce’), place the verbs’ shared object (‘telephone
        numbers to be called’) in between those verbs, then
        insert a copy of that shared object to the statute, this
        time after the now separate verb ‘to produce’ to make
        clear that ‘using a random or sequential number
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 15 of 18




                                   8

        generator’ modifies only ‘to produce.’” Id. The
        Eleventh Circuit understandably preferred a plain-
        text interpretation to that statutory surgery. Judge
        Martin dissented and would have followed the Ninth
        Circuit’s lead in Marks.
             In Gadelhak, the Seventh Circuit followed the
        Eleventh Circuit, concluding that the narrower
        interpretation of the ATDS definition “is certainly the
        most natural one based on sentence construction and
        grammar.” 950 F.3d at 464. Like the Eleventh
        Circuit, the Seventh Circuit rejected the Ninth
        Circuit’s approach as “atextual” and “unpersuasive,”
        amounting to “a significant judicial rewrite” that
        “contort[s] the statutory text almost beyond
        recognition.” Id. at 466-67. The Seventh Circuit also
        observed that the Ninth Circuit’s “ungrammatical
        interpretation” would “create liability for every text
        message sent from an iPhone,” resulting in a
        “sweeping restriction on private consumer conduct
        that is inconsistent with the statute’s narrower focus.”
        Id. at 467.
            Most recently, the Second Circuit weighed in and,
        despite having the benefit of Glasser and Gadelhak
        (not to mention the earlier Third and D.C. Circuit
        decisions), opted to “follow” the Ninth Circuit’s
        approach. Duran v. La Boom Disco, Inc., 955 F.3d 279,
        281 n.5 (2d Cir. 2020); see id. at 283-86. The Second
        Circuit acknowledged the “split” on “precisely this
        question,” with the Ninth Circuit interpreting the
        definition broadly to cover all devices with the
        capacity to store numbers and make calls, and the
        “Seventh, Eleventh and Third Circuits hav[ing]
        concluded otherwise.” Id. at 281 n.5. While the
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 16 of 18




                                   9

        Second Circuit opted to “follow” the Ninth Circuit in
        interpreting “using a random or sequential number
        generator” to modify only “produce,” and not “store,” it
        tried to limit the scope of that holding by reading into
        the statute a separate requirement that the calls be
        placed “automatically” and without significant
        “human intervention.” See id. at 287-90. Those words
        are absent from the statutory text, and the Ninth
        Circuit expressly rejected this limitation as part of its
        test. See Suppl.Reply.7-8 (citing Marks, 904 F.3d at
        1052). Even the Ninth Circuit has acknowledged that
        the circuits are hopelessly divided, especially in light
        of the Seventh and Eleventh Circuits’ “forceful
        decisions disagreeing with Marks” and “the Second
        Circuit weigh[ing] in on the side of Marks.” N.L. by
        Lemos v. Credit One Bank, N.A., 960 F.3d 1164, 1171
        (9th Cir. 2020).
            The Second Circuit candidly acknowledged that
        “several Courts of Appeals” have “reach[ed] different
        conclusions” concerning the scope of an ATDS, and
        that it was joining the minority position. Duran, 955
        F.3d at 281 n.5; see also id. at 283 n.15. It also noted
        that the “definitional question” is of nationwide
        importance, as it “pervades TCPA litigation in [the
        Second] Circuit and others.” Id. at 281. Numerous
        commentators have recognized that the need for
        Supreme Court review is imperative in light of the
        recent and conflicting decisions of the Seventh,
        Eleventh, and Second Circuits. See Eric J. Troutman,
        La Boom Goes the Dynamite: Second Circuit Holds
        TCPA’s ATDS Definition Includes Devices that Can
        Call from Lists and Not Just Random-Fire Dialers,
        Nat’l L. Rev. (Apr. 7, 2020), https://bit.ly/38qbN3t;
        Randall Hack & Brian Hays, Second Circuit Adds to
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 17 of 18




                                    10

        the TCPA Chaos, JDSupra (Apr. 27, 2020),
        https://bit.ly/3dOxf3m; see also Wilson Barmeyer et
        al., Nobody Knows What an Autodialer Is Under the
        Telephone Consumer Protection Act—And That’s a
        Problem,         JDSupra     (Nov.      6,    2019),
        https://bit.ly/3ilTkd6. The need for review is only
        magnified by the ubiquity and stakes of TCPA filings,
        which frequently involve a request for class
        certification.     WebRecon Stats for May 2020,
        WebRecon LLC, https://bit.ly/2YNOj5g (last visited
        July 7, 2020) (nearly 45% of TCPA complaints in May
        2020 requested class-action treatment).
             In sum, the Circuits are deeply divided on a
        question that is central to literally billions of dollars of
        ongoing litigation. There is no prospect that this split
        will go away or diminish in importance. The Ninth
        Circuit rejected the pioneering analysis of the Third
        and D.C. Circuits. The Seventh and Eleventh Circuits
        then just as clearly rejected the statutory “surgery”
        employed by the Ninth Circuit. And now the Second
        Circuit, with the full benefit of all those decisions,
        decided to follow the Ninth Circuit. Companies with
        nationwide operations cannot operate under this
        patchwork of rules on a question as basic as whether
        the ATDS that triggers liability under the statute
        covers ubiquitous smartphones or only the specialized
        technologies of robocallers or something in between.
        Given the stakes and the entrenched circuit split, this
        Court should grant review on the second question
        presented here.
Case 3:20-cv-08016-DLR Document 25-2 Filed 07/10/20 Page 18 of 18




                                11

                          CONCLUSION
             For the foregoing reasons, along with those set
        forth in the petition and replies, the Court should
        grant the second question presented.
                                 Respectfully submitted,

        ANDREW B. CLUBOK         PAUL D. CLEMENT
        ROMAN MARTINEZ            Counsel of Record
        SUSAN E. ENGEL           DEVIN S. ANDERSON
        SAMIR DEGER-SEN          KASDIN M. MITCHELL
        GREGORY B.               LAUREN N. BEEBE
         IN DEN BERKEN           KIRKLAND & ELLIS LLP
        LATHAM                   1301 Pennsylvania Ave., NW
         & WATKINS LLP           Washington, DC 20004
        555 Eleventh Street, NW (202) 389-5000
         Suite 1000              paul.clement@kirkland.com
        Washington, DC 20004
                        Counsel for Petitioner
        July 7, 2020
